  Exhibit 10.1

 

[image_001.jpg] 

May 30, 2019

VIA EMAIL

 

George E. Glasier

Email: gglasier@western-uranium.com

 



Dear George:

 

Re:Addendum to the Employment Agreement among Black Range Minerals, LLC (“Black
Range”), Western Uranium & Vanadium Corp. (f/k/a Western Uranium Corporation)
(“WUC”) and George E. Glasier

 

I am writing as Chair of the Board of Directors of WUC regarding the
abovementioned Employment Agreement (the “Agreement”), with the intention that
this letter will serve as an addendum to the Agreement (the “Addendum”). Unless
otherwise indicated, all capitalized terms used herein that have the meanings
set out them in the Agreement.

 

As you are aware, WUC continues to work towards re-opening (the “Re-Opening”)
its Sunday Mine Complex. To that end, WUC currently proposes to undertake
additional exploration activities designed to upgrade the identified vanadium
and other resources located at the Sunday Mine Complex and focus our efforts on
monetizing these assets.

 

The planning, implementation and oversight of these activities will clearly
require greater time and attention from you, as President and CEO of each of
Black Range and WUC (but particularly in your roles with Pinon Ridge Mining LLC,
a wholly-owned subsidiary of WUC). It is therefore proposed that commencing June
1, 2019, and continuing until the Board determines an adjustment to this rate of
compensation, your Base Salary would be increased from One Hundred Eighty
Thousand Dollars (US$180,000) per annum to Two Hundred Twenty Thousand Dollars
(US$220,000) per annum (the “Adjusted Base Salary”), payable in accordance with
general Black Range and WUC payroll practices. All payments of Adjusted Base
Salary shall be (i) made by Black Range, as your employer for tax and accounting
purposes, and (ii) subject to all customary or required withholdings for taxes
and related matters. As set out in the Agreement, as Chair of the Board I
recognize that your Base Salary or Adjusted Base Salary (whichever is in effect)
is subject to review annually.

 

I also want to take this opportunity to confirm that, as Chair of the Board of
Directors, I remain committed to implementing an objective-based bonus program
for management of WUC and Black Range. I look forward to receiving your
presentation regarding the initial objectives that would be set for management
under such a program, as well as the form and range of compensation that you
would recommend having available in such a program. As we agreed, the Board will
discuss these matters as part of its Compensation Committee process.

 

By signing below, you will be confirming that you agree to the terms and
conditions set out in this Addendum, and also agree that this Addendum will
henceforth comprise an amendment and addendum to the Agreement. I would
therefore request that you counter-sign this Addendum and return it to me at
your earliest convenience. Please do not hesitate to contact me with any
questions.

 

 

 



 

 

  Yours very truly,       WESTERN URANIUM & VANADIUM CORP.       By:  /s/ Bryan
Murphy    

Bryan Murphy
Chair of the Board of Directors

I have authority to bind this corporation.

 





Agreed and accepted on this 30th day of May, 2019:

 





  BLACK RANGE MINERALS, LLC       By:  /s/ Bryan J Murphy    

Name: Bryan J Murphy
Title: Director

I have authority to bind this corporation.

 



Agreed and accepted on this 30th day of May, 2019:





 

  By:  /s/ George E. Glasier     George E. Glasier
  

 

 



 

